MEMORANDUM **
Maria Soledad Gonzalez and Jose De Jesus Gonzalez Rosas seek review of an order of the Board of Immigration Appeals upholding an immigration judge’s order denying the petitioners’ application for cancellation of removal. We review de novo claims of constitutional violations in immigration proceedings. See Ram v. INS, 243 F.3d 510, 516 (9th Cir.2001). We deny in part and dismiss in part the petition for review.
Contrary to the petitioners’ contention that they were deprived of a full and fair hearing, the proceedings were not “so fundamentally unfair that [they were] prevented from reasonably presenting [their] case.” Colmenar v. INS, 210 F.3d 967, 971 (9th Cir.2000) (citation omitted).
We do not consider the petitioners’ contentions regarding physical presence and moral character because the petitioners’ failure to establish hardship is dispositive. See 8 U.S.C. § 1229b(b)(l); Romero-Torres v. Ashcroft, 327 F.3d 887, 889 (9th Cir.2003) (noting that an applicant must establish continuous physical presence, good moral character and hardship to a qualifying relative to be eligible for relief).
We lack jurisdiction to review the petitioners’ contention regarding voluntary departure because they failed to raise that issue before the BIA and thereby failed to exhaust their administrative remedies. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.2004) (explaining that this court lacks jurisdiction to review contentions not raised before the agency).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.